Title: Notes on a Conversation with Uriah Springer, 20 January 1798
From: Jefferson, Thomas
To: 


          Jan. 20. 1798. Cap Uriah Springer of Fayette county Pensva calls on me (with Judge Turner) and informs me he was on the Monongehela in 1774. he lived there. that Logan’s family was killed by one Greathouse & others. that they had been over yellow creek a water of the Ohio 60. miles below Pittsbg & 130. above Kanhaway to the Shawanee encampment in a friendly way. that the Indians came over in a canoe after the whites & on their coming to the shore were shot by Greathouse’s party Greathouse himself shot a woman who was ashore on the land, deliberately, after promising her not. that either a little before or after this, Michael Cressop (who was improving land on the Ohio) with others attacked a party of Shawanese & killed three. this brought on Dunmore’s war. Judge Turner says Govr. Howard informed him he saw Cresap at Baltimore soon after with the scalps
        